DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on July 4, 2022 is acknowledged.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 4, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, in line 10, the claim states that the tire electrode is made of a conductive hydrophilic tire composition.  It is not clear if this composition is to refer to the composition defined in lines 2-9 of the claim or if it refers to another and different composition.  For the purpose of further examination, this limitation will be construed to refer to the composition of lines 2-9.
	Also in lines 11 and 12 of claim 1, the claim states “wherein the tire electrode is configured to form a groove in a direction perpendicular to an outer circumferential surface of the tire electrode.”  This limitation defines the position of the tire electrode with respect to itself and is therefore unclear.  For the purpose of further examination, this limitation will be interpreted to refer to an outer circumferential surface of a tire.  
	Regarding claims 2-5, these claims depend from a rejected claim and include all of the limitations thereof.  Therefore, they are also rejected.
	
Allowable Subject Matter
Claim 1 is rejected under 35 U.S.C. 112b as set forth above.  However, this claim contains allowable subject matter and would be allowable if all outstanding rejections are overcome.  
	The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 1 defines that the tire electrode is comprised of a composition comprising a polar rubber having an amount of 10 to 100 parts by weight of based on 100 parts by weight of the total rubber component; a water swelling material having an amount of 1 to 10 parts by weight of based on 100 parts by weight of the total rubber component; a carbon black having an amount of 5 to 30 parts by weight of based on 100 parts by weight of the total rubber component; and a silica having an amount of 2 to 10 parts by weight of based on 100 parts by weight of
the total rubber component.  The closest prior art of record, KR 10-2019-0082519 to Lee, teaches a tire containing an electrode wherein the tire electrode is comprised of a rubber composition comprising 10 to 90 parts by weight of a polar rubber, 5 to 30 parts by weight of carbon black, 5 to 15 parts by weight of silica, and 20 to 30 parts by weight of a water-expanding material (English language machine translation provided by applicant).  Lee does not teach the claimed amount of the water swelling agent (1 to 10 parts by weight) and the teaching of 20 to 30 parts by weight in Lee does not render the claimed range obvious.  Additionally, no other prior art of record teaches the claimed range of this component in a similar composition used for the same purpose.  Therefore, claim 1 contains allowable subject matter.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767